The indictment charged appellant with the offense of murder in the second degree, in that he unlawfully and with malice aforethought killed Dock Henderson by cutting him with a knife, but without premeditation or deliberation. Appellant is a white man, and the evidence shows that Dock Henderson, deceased, was a negro.
The trial resulted in the conviction of appellant of manslaughter in the first degree, and the jury, as the law requires, fixed the punishment. In accordance with the verdict of the jury, the court duly sentenced defendant to 5 years' imprisonment in the penitentiary. From this judgment he appealed.
The rulings of the court upon the admission of evidence were invoked in but two instances, and exceptions reserved. It is not insisted that either of these rulings constituted error, nor did they, as the substantial rights of defendant were not injured by either of the rulings complained of. Moreover, there was no error in these rulings.
The insistence is made that reversible error was committed in the refusal of charges 1, 4, 6, and 7. Refused charges 1, 4, and 7 relate to self-defense. The propositions of law contained in these charges were fully covered by the court in its oral charge to the jury. In the oral charge the law of self-defense, in its every phase, was thoroughly, fully, explicitly, and ably stated to the jury, and, where this is the case, the court is under *Page 182 
no duty to give charges, even though they contain a correct statement of the law where the same rule of law has been fairly and substantially given to the jury in the court's general charge or in other special charges given at request of parties.
Refused charge 6 relates to a rule of evidence — reasonable doubt — and to the unanimity of the jury. The court in the oral charge fully covered every proposition of law contained in this charge.
It clearly appears to this court that this appellant was accorded a fair and impartial trial in the court below, and that no error was committed pending the entire trial. The record proper is regular; no error being apparent. The judgment of conviction in the circuit court is affirmed.
Affirmed.